Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 28 March 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Sir,
Cantonment at Harpers Ferry [Virginia]March 28th. 1800.

By the last post, I received from the Ajutant General, your orders to stop the recruiting service of the twelve Regiments. As the Fifth Regiment hath but very few men, if any, as I have not heard they have yet commenced recruiting, as the sixth Regiment has not I think 150, and as the Seventh Regiment has only about two hundred, (the returns being at my Quarters at Shepherds Town, I cannot speak accurately), I presume you will not, under existing circumstances, think of carrying your design into execution, of having a camp formed near Augusta, with these three skeletons of regiments. If a peace should be patched up with France, & we should find it necessary to endeavour to reinlist our men on account of a probable rupture with other powers, we should find this a more practicable operation, if the Men were in the States they were enlisted from, than at a distance. Some officers of the Seventh Regiment have expressed a wish to me, that you will permit that regiment, to march here next month, rather than proceed to the Southward, as they think they and their troops will receive more improvement, by being with such a considerable body of Men, as will be here, than by doing duty by themselves, or with a smaller number of men. Brigr. Genl. Washington is of opinion that it will be advantageous to adopt this plan. He, Colo Watts and Lieutt. Walbach are with me and we are hard at work.
I shall direct Colo Moore to join me here with the 10th Regt. by the 1st. of May. I shall be obliged to direct Captn. McClellan and Captn. Ingersoll, with their companies of Artillery to join me also here at that time. Am I to expect the pleasure of Major Toussards company here this Summer?
With very great esteem & regard, I remain Your most obedt. Servt

Charles Cotesworth Pinckney
Honble: Major Genl: Hamilton


 